Citation Nr: 0414216	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE), with Philippine Guerilla and Combination Service 
from March 10, 1943, to April 15, 1946.  He died in December 
1999.  The claimant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO), that denied the above 
claim.  

The August 2002 decision also denied service connection for 
the cause of the veteran's death and entitlement to 
nonservice-connected death pension.  The appellant filed a 
notice of disagreement concerning those claims in May 2003, 
and the RO issued a statement of the case (SOC) in October 
2003.  The appellant did not file a substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003). Thus, the only 
issue in appellate status is the issue of accrued benefits.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In October 2003, the appellant submitted additional pertinent 
evidence to the RO, consisting of a statement dated February 
6, 2000 requesting accrued benefits.  The RO has not 
considered this evidence or issued a supplemental statement 
of the case (SSOC).  See 38 C.F.R. § 19.31 (2003).  
Accordingly, a remand is required.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced 
several fundamental changes into the VA adjudication process.  
Concerning VA's duty to notify the claimant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

Review of the record shows that the appellant has not been 
provided proper VCAA notice.  She was not specifically 
advised to provide any evidence in her possession that 
pertains to the claim.  The Board is compelled to remand this 
case so that the notice requirements can be fulfilled.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the appellant appropriate 
notice under the VCAA.  Such notice 
should inform her (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim (including evidence showing that 
the veteran had a claim pending at the 
time of his death and that she filed a 
claim for accrued benefits within one 
year of his death); (2) about the 
information and evidence that VA will 
seek to obtain on her behalf; (3) about 
the information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.

2.  Readjudicate the claim with application 
of all appropriate laws and regulations, and 
consideration of any additional information 
obtained since the issuance of the March 2003 
statement of the case, including the February 
6, 2000 statement from the appellant 
submitted in October 2003.  If the decision 
with respect to the claim remains adverse to 
the appellant, she and her representative, if 
any, should be furnished an SSOC and afforded 
a reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



